Citation Nr: 1548133	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  93-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability. 

5.  Entitlement to service connection for fibromyalgia, claimed as secondary to service-connected left knee disability. 

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability. 

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibrocystic breast disease. 

9.  Entitlement to an initial rating in excess of 30 percent for a mood disorder. 

10.  Propriety of reduction of the assigned rating for service-connected left knee disability from 30 to 10 percent.

11.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1980 to August 1980.  She also had additional service in the National Guard, which included various periods of ACDUTRA and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony at hearings before personnel at the RO in November 2000 and January 2009, and before the undersigned Veterans Law Judge in May 2010.  Transcripts of these hearings have been associated with the Veteran's VA claims folder.

The Veteran's claim of entitlement to service connection for a low back disability was previously before the Board in April 2003 and January 2004.  In November 2010, the Board remanded the low back claim, along with issues numbered 6 to 10 above.   

In the November 2010 decision/remand, the Board also declined to reopen claims of entitlement to service connection for a left leg disability and fibrocystic breast disease, and denied claims of entitlement to service connection for a bilateral foot disability and an initial rating in excess of 30 percent for a mood disorder.  The Veteran appealed the Board's decision with respect to these four issues to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Memorandum Decision, the Court vacated the Board's November 2010 decision insofar as it declined to reopen claims of entitlement to service connection for a left leg disability and fibrocystic breast disease, and denied claims for service connection for a bilateral foot disorder and an initial rating in excess of 30 percent for a mood disorder.  Issues were subsequently remanded by the Board for development of the record.  

During the pendency of this appeal, the RO denied service connection for a bilateral ankle disability in a May 2012 rating decision.  The Veteran has perfected her appeal with respect to this issue.

The issues of entitlement to service connection for a right knee disability, fibromyalgia, bilateral hearing loss disability, a left leg disability, and fibrocystic breast disease, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current diagnosis of a bilateral foot disability that is related to service.

2.  There is no current diagnosis of a bilateral ankle disability that is related to service.

3.  A low back disability was not manifest in service and is unrelated to service; degenerative joint disease of the lumbar spine was not manifest within one year of separation from service.

4.  In a September 1989 rating decision, the RO denied service connection for a left leg disability; the Board upheld that denial in an August 1991 decision.

5.  Evidence submitted since the August 1991 Board decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a left leg disability.

6.  In a January 2003 rating decision, the RO denied service connection for fibrocystic breast disease; the Veteran did not appeal.

7.  Evidence submitted since the January 2003 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for fibrocystic breast disease.

8.  Mood disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depression, anxiety, and sleep disturbance.

9.  The RO did not propose reduction of the evaluation of the Veteran's left knee disability from 30 to 10 percent, prior to effectuating the reduction, which resulted in a decrease in compensation being paid.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A bilateral ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A low back disability was not incurred in or aggravated by active service, and arthritis of the lumbar spine may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The August 1991 Board decision and January 2003 RO rating decision are final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015).

5.  New and material evidence has been received to reopen the claims of entitlement to service connection for a left leg disability and fibrocystic breast disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for an initial evaluation in excess of 30 percent for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2015). 

7.  Restoration of the 20 percent disability rating for patellofemoral syndrome of the right knee is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.71a, Diagnostic Code 5009-5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board has concluded that reopening of the Veteran's claim of entitlement to service connection for a left leg disability and fibrocystic breast disease is warranted, no further discussion of the VCAA is necessary as it pertains to these claims.

Letters dated in January 2001, January 2004, January 2005, December 2005, March 2006, July 2006, November 2007, February 2012, November 2014 discussed the evidence necessary to support the Veteran's claims.  She was informed of the allocation of responsibilities between herself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  Moreover, although these notice letters were sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the issues decided herein were most recently readjudicated in a February 2015 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).  The Veteran has not since provided or identified any additional evidence that is relevant to her claims.

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the record.  VA examinations have been conducted.  The Board finds that the examinations are adequate in that they were conducted by skilled clinicians who reviewed the record, interviewed the Veteran, and performed an appropriate examination.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the appellant also was afforded hearings before VLJs, to include the undersigned, during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJs fully explained the issues on appeal during the hearings and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Feet, Ankles, and Low Back

The Veteran contends that she has foot, ankle, and low back disabilities as the result of combat training.  In the alternative, she maintains that these claimed disabilities are secondary to her service-connected left knee disability.  
	
Service treatment records for the Veteran's period of ACDUTRA indicate that in March 1980, the Veteran complained of ankle pain and was assessed with ankle stress.  She was placed on profile for two days.  A line of duty determination completed in October 1980 indicates that the nature and extent of an injury was gastrocnemius muscle strain.  It noted that the Veteran was on active duty at the time of the injury, and that it occurred during basic training.  Service treatment records are otherwise negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's feet, ankles or low back.  

On examination for enlistment into the Army Reserves in May 1986, the Veteran denied foot trouble, recurrent back pain, arthritis, bone or joint deformity, and lameness.  Clinical examination revealed normal feet, spine, and lower extremities.  

On VA examination in March 1989, the Veteran stated that prior to advanced individual training, she was ordered to lift a heavy metal container, which caused injury to her back.  Examination revealed a normal gait and normal contour of the back.  Lumbar spine motion was essentially normal.  There was no atrophy of the lower extremity muscles.  The diagnosis was history of lumbar strain with scoliosis and degenerative arthritis.

A March 1989 X-ray report indicates scoliosis and degenerative changes of the lumbar spine.  In July 1989, the Veteran reported the onset of ankle pain after twisting her ankle two weeks previously.  

During a March 1990 hearing, the Veteran testified that running in combat boots caused swelling of her ankles, and that she also developed shin splints.  She indicated that the problem persisted.  She stated that while on detail one week prior to leaving for advanced individual training (AIT), she was told to lift a large canteen full of fluid and injured her back.  She testified that the problems became worse during AIT.  A friend testified that he attended AIT with the Veteran, and that he became aware of her physical problems because she had difficulty on runs.  

A February 1993 VA rheumatology record notes the Veteran's report of an injury to her back in 1980.  She endorsed constant dull back pain.  

Records from the emergency department at Henry Ford Hospital indicate that the Veteran was seen with left ankle pain in October 1993.  She also reported new pain in her left leg.  She indicated a history of stress fracture to the left ankle in service.  X-rays were negative.

VA records dated in 1994 reflect that the Veteran underwent physical therapy for her back complaints.  

An August 1994 VA rheumatology record indicates a provisional diagnosis of fibromyalgia syndrome.  Following examination, the provider indicated that the Veteran had a case of chronic and severe chondromalacia patella with severe hypermobility of the patella affecting the foot arch and possibly leading to severe back pain.  

A September 1994 VA MRI report indicates moderate hypertrophic degenerative changes in the facet joints from L3 to S1.  

An October 1994 VA neurology record indicates the Veteran's complained of back and left leg pain.  The provider noted that an MRI had revealed mild degenerative disc disease at L5-S1 and a mild disc bulge without prolapse.  

An October 1995 patient information form from Gregg Chiropractic Life Center notes the Veteran's report of problems with her back, knees, and lower left leg and ankle.  She indicated that she was involved in motor vehicle accidents in November 1992 and June 1993.  Pertinent diagnoses included L4 muscle spasms, neuritis, unstable spine, low back pain, sacralgia, acquired curvature, and pelvic pain.

A February 1996 VA physical therapy consultation report indicates the Veteran's report of chronic low back pain with a recent exacerbation due to a motor vehicle accident in January 1996.

During her November 2000 hearing, the Veteran testified that she injured her back in 1980 at Ft. Jackson lifting a heavy container.  She stated that this caused excruciating pain.  She indicated that she walked to the hospital, but that she was told to perform light duty only, which was not possible because she was in basic training.  She testified that she sought treatment during AIT and was placed on profile.  She noted that when she finished AIT, she was on crutches.  

A May 2001 VA X-ray study of the ankles was negative.  There was no evidence of joint space loss or erosive changes about the ankle or mid-foot.

On VA examination in March 2002, the Veteran reported that she had tended to fall due to left leg weakness since 1980.  Physical examination revealed good posture and symmetrical pelvis.  There was no clinical evidence of scoliosis and no kyphosis.  Muscle tone was good and there was no spasm.  The Veteran endorsed pain in the lumbosacral area.  Motion was limited.  X-rays revealed mild compensatory scoliosis.  Disc spaces were satisfactory, and no arthritis was noted.  The examiner indicated that in spite of subjective complaints for many years, there was no objective evidence of any significant pathology in the spine.  He opined that it was not likely that the low back complaints had been permanently worsened by the service-connected left knee disability.

The report of a June 2002 VA bone scan indicates mildly increased tracer uptake within the bilateral ankles.

A May 2003 VA treatment record indicates the Veteran's report of acute onset of left foot pain after striking it on the bathtub that morning.  

On examination for SSA purposes in October 2003, the Veteran reported her history.  The impression included history of stress fracture to the left tibia in 1980, chronic bilateral ankle pain, and chronic low back pain since 1980.

A March 2004 VA treatment record reflects mild nonpitting edema of the bilateral ankles.  Range of motion of the ankles was full.

On VA examination in October 2005, the Veteran's history was reviewed.  She indicated that she experienced back pain starting in basic training.  The examiner noted that examinations had been previously conducted, and that it was thought that the Veteran had pre-existing minimal scoliosis.  He further noted that the record referenced diagnoses of fibromyalgia, but that the Veteran specifically denied ever having had such.  He indicated that an August 2005 X-ray showed minimal levoscoliosis, probably not enough curve to actually make the diagnosis of scoliosis.  He stated that there was no degenerative disc or joint disease on X-ray.  On physical examination, the Veteran ambulated with a  cane and slight  limp.  There were no structural deformities of the feet or ankles.  The Veteran was able to heel and toe walk, but showed a marked, almost theatrical unsteadiness performing heel walking.  The indicated that there was no objective evidence of disability, but that to give the Veteran the maximum benefit of the doubt, he scheduled lumbar MRI.  He noted that the Veteran refused the MRI.

In an April 2007 statement, the Veteran's husband asserted that her disabilities were caused by service.  He described the symptoms of her various claimed disabilities.  

A June 2007 VA podiatry consultation report notes the Veteran's report of injuring her feet during service.  The assessment included normal arches maintained on weightbearing, diffuse foot pain, and fibromyalgia.  

On VA spine examination in July 2007, the Veteran's history was reviewed.  Following physical examination, the physician indicated that there was no objective evidence of disability or pathology.  He concluded that it was unlikely that the Veteran's back complaints were caused by her knee condition.

An August 2007 VA physical medicine record indicates the Veteran's complaint that her July 2007 examination was abbreviated and did not provide an objective review of her circumstances.  The provider noted that the Veteran had reported steady pain in the knees and back since his initial evaluation of her in December 2002.  On physical examination, the Veteran had difficulty standing form a sitting position.  There was no obvious deformity of the low back.  Range of motion was functional  but limited in all planes.  Inspection of the knees revealed no effusion.  There was no evidence of instability.  The physician indicated that the back findings were consistent with lumbar disc disease.  He opined that the back was connected to the kinetic chain extending down through the hip, knee, ankle, and foot, and if the gait is disturbed by problems in the knee, there was no question that some portion of the back discomfort was likely as not related to the knee discomfort.  

A September 2007 VA X-ray report indicates mild diffuse osteopenia of the knees with mild compartmental joint space narrowing.  There were no significant degenerative changes.  Anatomic alignment was normal.  There was no significant joint effusion.  

An October 2007 VA arthritis consultation report indicates an impression of back pain, bilateral knee pain likely due to degenerative joint disease, and ankle pain likely due to degenerative joint disease.  X-rays of the ankles were negative, without evidence of joint space loss, osteophytosis, or bony sclerosis.  X-rays of the back showed minimal levoconvex curvature of the lumbar spine, with vertebral bodies and intervertebral disc spaces within normal limits.  There was mild bony sclerosis at the L5-S1 posterior facets.  

A June 2008 VA physical medicine record indicates that a slight increase in lumbar lordosis extension that was painful.  The provider noted that X-rays showed mild disc space narrowing at L5-S1 with osteo arthrosis at those levels.  He indicated that the Veteran's back pain was consistent with mild osteoarthritis.  He further noted that X-rays of the ankles dated in October 2007 failed to reveal any significant abnormality.  

A September 2008 X-ray report indicates moderate levoconvex scoliosis.  There was no fracture or deformity.  A September 2008 VA physical medicine report notes the Veteran's reported history of injury in 1980.

During her January 2009 hearing, the Veteran testified that her claimed foot condition was secondary to gait disturbance caused by her service-connected disability.  She indicated that she had experienced problems since basic training in 1980.  With respect to her claimed back disability, the Veteran testified that she injured her back lifting a container filled with liquid.  She stated that she went to sick call.  

In March 2009, a VA physician indicated an impression of chronic back and knee pain, probably related to injuries during combat training.  In June 2009, a VA physician stated that chronic back and knee pain were likely related to injuries during combat training in the 80's and deserved appropriate disability rating.

On VA examination in November 2009, the Veteran's history was reviewed.  She reported that she injured her back lifting a heavy object during combat training and was treated during service for back complaints.  Following physical examination, the diagnosis was recurrent lumbar strain with stable mild degenerative lumbar spine pathology since 1989.  The examiner opined that the lumbar spine condition was not at least as likely as not due to the service-connected left knee condition.  He reasoned that "since 1989 the x-ray of the lumbar spine findings similar to recent lumbar x-ray spine findings/symmetry of the bilateral knee pathology on x-ray - not at least as likely not to result in pathological skeletal biomechanics to cause in lumbar spine pathology from the s/c left knee condition."

In December 2009, a VA providing physician indicated that chronic back, knee and ankle pain was at least as likely as not caused and aggravated by the service-connected left knee condition.  She further stated that it was at least as likely as not that the ankle injuries were related to injuries incurred during combat training in 1980.  

In May 2010, a VA physician indicated that the Veteran had knee instability and low back pain that was as likely as not related to the knee condition.

During her May 2010 hearing before the undersigned, the Veteran testified that her back started to bother her during basic training, when she was ordered to lift a heavy liquid filled container.  She noted that she went to sick call and was placed on profile.  She stated that following basic training, she fell down some stairs at AIT.  She indicated that she was taken to sick call by ambulance and given Gatorade.  She related that she went to sick call for shin splints and other complaints but was not treated.  

On VA examination in January 2011, the Veteran endorsed giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  Following examination, the diagnosis was patellofemoral arthritis, mild.  On VA spine examination in January 2011, the Veteran's history was reviewed.  Following examination, the diagnosis was lumbar spine strain and thoracic spine strain.  The examiner opined that the low back disability was less likely as not the result of in-service activities.  He reasoned that the Veteran's symptoms did not correlate with her X-ray findings, noting that the Veteran's severe pain was more likely due to fibromyalgia than the mild arthritis shown in radiographs.  He noted that light touching of the skin over the knees and spine elicited moderate pain which should not occur  in mildly arthritic joints.  He concluded that the pain was  more likely a process of the fibromyalgia than joint or spine pathology.

In March 2012, a VA physician reviewed the record and concluded that the claimed right knee and low back disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that there were no records of treatment for these claimed conditions during service.  He recited the medical evidence and noted the Veteran's claim of having injured her back during service.  He pointed out that there was no record of a back injury or right knee pain during service.  He noted that various records confirmed the diagnosis of bilateral patellofemoral syndrome.  He opined that patellofemoral syndrome was due to patellar malalignment, which had resulted in mild arthritis.  He noted that malalignment was a structural abnormality related to the angle of the knee and was developmental in nature, and not a product of injury or activity.  He specifically noted the VA physician's positive opinions, but stated that he disagreed.  He noted that the positive opinions appeared to be based on the Veteran's reported history and that no rationale was offered by the providers.  He concluded that mild bilateral patellofemoral arthritis did not cause back pain or arthritis in the lumbar spine.  

On VA examination in April 2012, the diagnosis was ankle strain.  The Veteran's history was reviewed.  The examiner noted that the Veteran was seen for a left swollen ankle in  March 1980 and for gastroc strain and tendonitis of the left leg in June 1980.  Following physical examination, the examiner concluded that the Veteran did not have any residual ankle condition or disability from her active military service.  He noted that during examination, the Veteran displayed inconsistent behavior.  He indicated that on palpation of the ankles, pain was out of proportion to examination and range of motion.  He pointed out that at other times, the same motions did not cause pain.  He further stated that the Veteran did not provide full effort on range of motion testing, but that at other times during the examination, range of motion was full.  He noted that X-rays of the ankles were normal.

In September 2013, the Veteran's VA rheumatologist opined that it was at least as likely as not that chronic back pain, bilateral knee pain, and bilateral ankle and foot pain were related to injuries during combat training in 1980.  No rationale for this conclusion was offered.

A January 2014 VA rheumatology note reflects the Veteran's report of a near-fall during a recent snow storm, with inversion of her right foot.  Physical examination revealed widespread tenderness over the spine.  The knees were without effusion, visible deformity, crepitus, or warmth.  There was tenderness over the right ankle.  The assessment was degenerative joint disease and osteoarthritis, and likely right ankle sprain.  

A January 2015 VA physical medicine record indicates the Veteran's report of arthritis in the knees since she was 19 years old.  She indicated that pain in her right knee started about one year after she experienced symptoms in the left knee.  She expressed concern over instability of her knees.  Physical examination revealed normal muscle bulk and no focal weakness.  The knees were diffusely tender to palpation; there was no instability, and anterior drawer testing was negative.  X-rays of the feet revealed no specific bone or joint abnormality.  X-rays of the knees revealed early bilateral tricompartmental osteoarthritis, but no effusion.  

Having reviewed the record pertaining to these claims, the Board concludes that service connection is not warranted.  With respect to the Veteran's claimed foot and ankle disabilities, the Board observes that no clinical diagnosis has been ascribed to the Veteran's complaints of foot and ankle pain.  X-rays of the Veteran's ankles have been repeatedly negative, despite the recorded complaints of chronic pain.  While mildly increased tracer uptake within the bilateral ankles was noted in June 2002, and ankle strain was assessed in April 2012, the April 2012 VA examiner concluded that the Veteran did not have any residual ankle condition or disability from active service.  This examiner also noted that X-rays were normal.  In sum, there is no record of a medical diagnosis of a disability of the feet or ankles.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Board acknowledges the Veteran's report that she has experienced chronic foot and ankle pain since her initial period of service.  However, the Court has established that pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, the Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110  and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).  The Veteran has been apprised of the necessity of evidence establishing current foot and ankle disability, and despite requests for such information, no evidence has been submitted of current bilateral foot or ankle disabilities.

The Board has also concluded that service connection is not warranted the claimed low back disability.  The Veteran has consistently testified and stated that she injured her low back while lifting a heavy container during service.  The medical evidence discloses degenerative changes in the lumbar vertebrae, and a diagnosis of recurrent lumbar strain in November 2009.  Moreover, the Board acknowledges that VA physicians have provided opinions supportive of the Veteran's claims.  In March 2009, a VA physician indicated that chronic back pain was probably related to injuries during "combat training."  In December 2009, a VA physician stated that the chronic back pain was at least as likely as not caused by the service-connected left knee condition.  In September 2013, a VA rheumatologist opined that chronic back pain was related to injuries during combat training.  Notably, none of these statements were supported by any discussion of their underlying rationale.  

On the other hand, VA examiners have concluded that the claimed low back disability is not related to service or to the Veteran's service-connected left knee disability.  The January 2011 VA examiner concluded that the Veteran's low back disability was less likely than not the result of in-service activities, reasoning that her symptoms did not correlate to X-ray findings and noting that severe pain was more likely the result of fibromyalgia than the mild arthritis shown on X-ray.  In March 2012, a VA physician concluded that the claimed low back disability was not related to service or to the service-connected knee disability.  He pointed out that there was no record of treatment during service, and that the positive opinions of record appeared to be based on the Veteran's report.  The Board finds most persuasive the January 2011 and March 2012 medical reports.  Each of these examiners carefully reviewed the Veteran's history, to include records showing suggesting that the Veteran's low back disability is related to service or the service-connected left knee disability.  In assigning high probative value to the reports of the two VA physicians, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying their conclusions.  There is no indication that these physicians were not fully aware of the Veteran's past history or that they misstated any relevant fact.  The Board thus finds the VA providers' findings to be of greater probative value than the other unsupported opinions and Veteran's unsupported statements to the contrary.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that he has foot, ankle, and low back disabilities that are related to service, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to the cause or etiology of any such disability because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's low back, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service, or to service-connected disability.  Accordingly, the doctrine of reasonable doubt is not applicable  in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Left Leg Disability

In a September 1989 rating decision, the RO denied service connection for gastrocnemius strain of the left leg.  It determined that there was no current evidence of such disability.  

The evidence of record at the time of the September 1989 rating decision included service treatment records and an October 1980 line of duty determination.  

Service treatment records reflect that the Veteran was seen for left lower leg pain in April 1980.  The assessment was rule out stress fracture.  Subsequently that month, the Veteran was seen in physical therapy, where shin splints and medial tibial stress reaction were assessed.  In June 1980, the Veteran was seen with complaints of left leg pain from the knee to the ankle.  The provider noted that the Veteran had suffered an episode of syncope the previous day and had been placed on a clear liquid diet for 24 hours.  Subsequently that month, the Veteran was assessed with muscle strain.  She was told to refrain from physical activity for four days.  Additional complaints were recorded in July and August 1980, with gastroc tenderness noted.  On orthopedics consultation in August 1980, the provider noted that the Veteran might have had a stress fracture but that it was healed.  He further indicated that continued pain was suggestive of deep vein problems.  In September 1980, a provider recorded a diagnosis of questionable old stress fracture.  At that time, the Veteran reported having fractured her left knee during basic training; an X-ray study revealed no new fracture.  In October 1980 the Veteran complained of pain in the left calf of three months' duration.  

The October 1980 line of duty determination indicates gastrocnemius strain during basic training.  

A January 1981 report from East Side Orthopaedics, Inc., was also of record.  The Veteran reported that during training, she began to have pain in her left leg from the knee into the calf.  

The record also contained the report of a physical examination conducted on the Veteran's enlistment into the Army National Guard in May 1986.  At that time, she denied arthritis, bone or joint deformity, and lameness.  Examination of her lower extremities was normal.  

An April 1988 private X-ray report indicates moderate sclerosis of the left tibial plateau.

Finally, the record contained the report of a March 1989 VA examination.  Chondromalacia patellae was assessed, but no other disability of the left leg was noted.

Since the September 1989 rating decision, evidence added to the record includes the transcript of a March 1990 hearing.  The Veteran testified that running in combat boots during basic training caused shin splints.  

An April 1993 VA EMG report indicates that the left lower extremity was neurologically normal.  

A bone scan report dated in June 1993 indicates that there was questionable increased activity in the lateral aspect of the right knee, probably corresponding to the position of the tibia-fibular joint.  The provider questioned whether this was indicative of post-traumatic degenerative change.

July 1993 statements from the Veteran and a friend indicate that the EMG testing was painful for the Veteran and that she was mistreated during the test.

Records from the emergency department at Henry Ford Hospital indicate that the Veteran was seen with left ankle pain in October 1993.  She also reported new pain in her left leg.  She indicated a history of stress fracture to the left ankle in service.  X-rays were negative.

A February 1995 VA record indicates the Veteran's complaint of bilateral lower extremity pain.  Reflex and sensory examinations were normal.  

An October 1995 patient information form from Gregg Chiropractic Life Center notes the Veteran's report of problems with her back, knees, and lower left leg and ankle.  No diagnosis referable to the Veteran's left leg was made.

On VA examination in November 1998, the Veteran complained of pain just above and below the left knee joint.  An associated bone scan indicated an obliquely linear zone of slightly increased tracer activity in the head/neck portion of the left proximal femur; the radiologist indicated that the clinical significance was unclear.  

On VA examination in March 2002, the Veteran reported that she had tended to fall due to left leg weakness since 1980.  

On VA examination in June 2002, the Veteran reported right knee pain.  She indicated that three weeks into basic training, she began to  have pain in both knees.  Physical examination revealed a slow gait and only partial squatting due to pain in both knees.  

The report of a June 2002 VA bone scan indicates mildly increased tracer uptake within the medial aspect of the tibial plateau, consistent with degenerative change.  There was some increased linear tracer uptake in the distal left lower extremity.  The provider indicated that this might be related to the Veteran's prior history of known stress fracture.  

A December 2002 VA treatment record indicates the Veteran's complaint of pain in the distal left leg.  The provider noted that the bone scan showed increased linear tracer uptake in the distal left lower extremity, and that such was the site of an alleged stress fracture, which the Veteran stated might have been due to running.  

On examination for SSA purposes in October 2003, the Veteran reported her history.  The impression included history of stress fracture to the left tibia in 1980.

In March 2004, the Veteran reported several episodes of bilateral leg numbness daily.  Neuropathic leg pain was assessed.

 In an April 2007 statement, the Veteran's husband indicated that the Veteran suffered from leg pain and tenseness of her leg muscles.  

During her January 2009 hearing, the Veteran testified that she had a stress fracture during service in 1980 and returned home on crutches and in a cast.  She noted that she continued to have pain in the area and that her left leg was always swollen.  

During her May 2010 hearing before the undersigned, the Veteran testified that she developed shin splints during basic training, and a stress fracture resulted.  

As discussed, service connection for the a left leg disability was denied because the evidence of record at the time of the September 1989 rating decision did not show a disability.  Since the September 1989 rating decision, evidence added to the record includes that showing findings consistent with degenerative changes on bone scan in June 2002.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for a left leg disability may be reopened.  

The reopened claim will be addressed in the REMAND below.

	Fibrocystic Breast Disease

Service connection for fibrocystic breast disease was denied in a January 2003 rating decision.  The RO concluded that fibrocystic breast disease was a term used to describe a physiological manifestation and not a disease process.  It indicated that such was not considered an actual disabling condition.  

At the time of the January 2003 rating decision, the record contained service treatment records which indicated that the Veteran was seen with complaints of a lump on her left breast in July 1980.  A .3 mm nodule was detected on examination. 

A March 1994 VA ultrasound report indicates that several cysts were seen in each breast.  No solid mass was detected.  

A February 1995 VA record indicates that breast examination revealed two cystic nodules on the Veteran's right breast.  On followup in March 1995, ultrasound was recommended.  Fibrocystic changes were noted on examination in November 1995.

In March 1996, mammogram indicated no interval change since a February 1995 examination.  There was no apparent mass lesion or suspicious abnormal calcification.  In April 1996, the Veteran was advised that findings were normal.  Fibrocystic breast disease is noted in a September 1996 VA treatment record.

Fibrocystic breasts were noted in May 2000.  The Veteran was advised that there were no good treatments, and was recommended to implement dietary changes.  

In May 2001, ultrasound of the right breast revealed several cysts where a nodular density had been detected on mammogram.  Core biopsy was recommended.  The Veteran underwent biopsy of the right breast mass in September 2001.

In April 2002, mammogram revealed no evidence of malignancy in the left breast.  

An October 2003 VA treatment record indicates that a breast mass was detected on manual examination.  Ultrasound was recommended.  

In an April 2007 statement, the Veteran's husband indicated that the Veteran had undergone removal of multiple tumors and cysts.

In June 2008, the RO declined to reopen the Veteran's claim.

Evidence received subsequent to the June 2008 rating decision includes a September 2008 VA treatment record indicating that the Veteran desired to have documentation that her breast condition began in service.  Physical examination revealed a palpable lump in the right breast.  Mammogram and ultrasound were ordered.  Subsequent mammography was benign.  Ultrasound in October 2008 revealed a cyst that was "probably" benign.  

During her January 2009 hearing, the Veteran testified that she had been diagnosed with a left breast lump during service, and that since then, she had continuously developed lumps in both breasts.  

A September 2009 VA ultrasound report indicates a stable mass in the right breast, likely representing a  hemorrhagic cyst.  The radiologist indicated that the findings were benign.  

During her May 2010 hearing before the undersigned, the Veteran testified that a lump was found in her breast in July 1980, and that multiple lumps had been found since then.  She noted that ultimately, she was diagnosed with fibrocystic breast disease.  

In February 2011, a VA physician indicated a diagnosis of fibrocystic disease complicated by a history of multiple biopsies and fine needle aspirations, with multiple palpable lesions limiting sensitivity of physical examination to detect malignancy.  

As discussed, service connection for fibrocystic breast disease was denied in January 2003 because the RO determined that such was not an actual disease process.  Since the January 2003 rating decision, evidence added to the record includes that showing recurrent cysts and a diagnosis of fibrocystic disease complicated by a history of multiple biopsies and fine needle aspirations.  The Board thus concludes that this new evidence cures a previously existing defect, and that the claim of entitlement to service connection for fibrocystic breast disease may be reopened.  

The reopened claim will be addressed in the REMAND below.

Evaluation of Mood Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In cases where the original rating assigned is appealed, as with the evaluation of instability of the Veteran's right knee, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A January 1995 VA social work note indicates that the Veteran attended individual and group therapy.  The social worker indicated that a possible underlying Axis II condition might be complicating the Veteran's treatment.  

A February 1996 private psychological evaluation resulted in a diagnosis of adjustment disorder with mixed emotional feelings.  She was oriented, and her memory was intact.  Abstract thinking and judgment were also intact.  The provider assigned a Global Assessment of Functioning score of 65.

A November 1997 VA pain clinic record indicates that the Veteran declined to submit to psychology tests.  She reported stressors related to financial concerns and balancing her hectic schedule.  She reported several effective strategies for managing stress and pain.  She denied feelings of depression or significant limitations due to pain.  She declined referral to the pain management group.

On VA examination in July 2007, the Veteran's history was reviewed.  She reported that throughout her adult life, she had worked part-time as a private contractor, and that she had taught at various colleges as adjunct faculty.  She was fully alert, oriented, and cooperative.  Speech was fluent and goal directed, with a mild increase in rate, flow, and intensity.  Thought processes were logical, with intact critical judgment and insight.  Memory was unimpaired.  There was no indication of thought disorder, delusions, or hallucinations.  The Veteran was mildly anxious and her range of affective responsiveness was broad.  She denied suicidal and homicidal ideation.  She denied disrupted sleep.  The diagnosis was mood disorder with depressive features.  The examiner assigned a GAF score of 52.

During her January 2009 hearing, the Veteran testified that her social life was limited.  She noted that she had trouble with her memory and could not stay on task.  Her husband testified that the Veteran was moody and had low energy.  

During her May 2010 hearing before the undersigned, the Veteran testified that she had a high stress level and experienced anxiety attacks.  She noted that she had bouts of depression and that she had trouble sleeping.  She indicated that she had difficulty with concentration and memory.  

On VA examination in January 2015, the diagnosis was other specified depressive disorder.  The examiner noted that the Veteran experienced occupational and social impairment due to mild or transient symptoms.  The Veteran reported that she remained married to her third husband and that she maintained contact with her daughter.  She described her social life as poor, noting that friendships were difficult for her due to her health complications; she also noted that a couple of friends had recently moved and that she maintained contact by telephone.  She related that she could not work due to her health problems, maintaining that she had been disabled since she was 19 years old.  She indicated that she felt generally anxious.  On mental status examination, the Veteran's speech was normal.  She reported that her mood had been bad.  Her affect was euthymic.  Thought process was logical and goal directed.  There was no evidence of thought disorder, and no suicidal or homicidal ideation.  The Veteran was oriented.  Insight was poor, and judgment was fair.  Psychometric testing revealed a moderate level of anxiety symptoms.  Results from the Minnesota Multiphasic Personality Inventory indicated no evidence of fixed, content-inconsistent responding.  There was mild over-reporting embellishment of psychological dysfunction and over-reporting of somatic and cognitive symptoms.  She reported multiple somatic complaints and a general sense of malaise.  The examiner indicated that such individuals were often preoccupied with poor health.  He also noted that no scale elevations were noted regarding organization of thinking.  He indicated that as recently as August 2014, the Veteran's symptoms had been described as mild, that providers had specifically commented on how the Veteran had been functioning in her everyday activities most of the time, and that they had determined that there was no need for pharmacological treatment of psychiatric symptoms.  

Diagnostic Code 9435 provides that a mood disorder is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In addition, the law provides that when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Upon review of the record, the Board concludes that an evaluation in excess of 30 percent is not for application.  Initially, the Board acknowledges that the record, including the Veteran's testimony, reflects that she experiences depressed mood, anxiety, and chronic sleep impairment.  She also testified to memory and other concentration problems consistent with a finding of mild memory loss.  However, as detailed above, such symptomatology is consistent with the criteria for her current 30 percent rating. 

In this case, the Board finds that the Veteran's service-connected mood disorder is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  Rather, the Veteran's speech has been consistently found to be fluent, logical, and goal directed.  In 2007, her thought process was noted to be logical, with intact critical judgment and insight.  At no time has there been any indication of thought disorder.  As such, it clearly is against a finding that her mood disorder has resulted in circumstantial, circumlocutory, or stereotyped, speech; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks) to the extent necessary for a higher rating; impaired judgment; or impaired abstract thinking.  Nothing in the other evidence of record otherwise indicates such impairment due to the service-connected mood disorder. 

The Board further finds that nothing in the record reflects the Veteran has experienced flattened affect; panic attacks more than once a week.  Moreover, the only disturbances of motivation or mood appear to be the already acknowledged anxiety and depressed mood, which are part of the criteria for the current 30 percent rating. 

The Board acknowledges that the Veteran's service-connected mood disorder has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent. 

Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores she has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The July 2007 VA examination assigned a GAF score of 52.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Moreover, the examiner specifically stated that the Veteran's current symptoms were moderate in degree, and that impairment in social and occupational functioning due to psychiatric symptoms was moderate. This level of impairment is consistent with that contemplated by the current 30 percent rating. 

The Board further notes that the Veteran's own statements and hearing testimony indicate that her level of occupational and social impairment is consistent with that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by the current 30 percent rating.  She has not indicated the level of reduced reliability and productivity, or the level of difficulty in establishing and maintain effective work and social relationships, contemplated by the next higher rating of 50 percent. 

For these reasons, the Board finds that the severity of the Veteran's service-connected mood disorder is adequately contemplated by the current 30 percent rating, and that she does not meet or nearly approximate the criteria for a higher rating.  In making this determination, the Board considered whether staged ratings under Fenderson were appropriate.  However, the Board finds that the symptomatology of this service-connected psychiatric disorder has been stable throughout the appeal period; i.e., there were no distinctive periods where she met or more nearly approximated the criteria for a rating in excess of 30 percent.  Therefore, the assignment of staged ratings for such this disability is not warranted. 

	Extraschedular Consideration

The Board has also considered whether the Veteran's mood disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected mood disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected mood disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's symptoms, to include depression, anxiety, and sleep disturbance, are specifically contemplated by the rating criteria.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Propriety of Reduction of Evaluation for Left Knee Disability

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

In August 1991, the Board granted service connection for a left knee disability.  In December 1991, the RO carried out the Board's grant in a rating decision.  It assigned a 10 percent evaluation for chondromalacia patella of the left knee, under DC 5257 for instability.

In an April 2003 rating decision, the RO granted service connection for arthritis of the left knee and assigned a separate 10 percent evaluation pursuant to DC 5003.  Chondromalacia of the left knee was listed as 10 percent disabling pursuant to DC 5009-5257.

In October 2006, the RO awarded a 30 percent evaluation for chondromalacia of the left knee, pursuant to DC 5009-5260, and effective September 30, 2003.

In June 2008, the RO decreased the evaluation of the Veteran's chondromalacia patella of the left knee to 10 percent, effective December 8, 2007.  It indicated that the December 2007 VA examination report showed improvement in the Veteran's left knee disability.  This reduction resulted in a reduction of compensation benefits being paid, reducing the Veteran's combined evaluation for compensation from 50 to 40 percent.  

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 38 C.F.R. § 3.105(e), the beneficiary will be informed that she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility. I f a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(e) and (i), final action will be taken.  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development. A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefor and the evidence upon which it is based. Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. 
 § 3.105(i)(2).

In this case the RO, in the June 2008 rating decision, simply effectuated the reduction in the evaluation of the Veteran's left knee disability following the provision of a December 8, 2007 VA examination.  This resulted in the Veteran's combined evaluation for compensation being increased from 50 percent to 40 percent, effective December 8, 2007.  Thus, the assignment of the lower evaluations resulted in a reduction of compensation payments and the reduction procedures of 38 C.F.R. § 3.105(e) apply.  See VAOPGCPREC 71-91.

The Court has held on a number of occasions that VA is not free to ignore regulations that the Secretary has promulgated consistent with his statutory authority, but rather that the VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  The Court has further held that a rating reducing the evaluation assigned a service-connected disability is void ab initio where VA has failed to follow the due process procedures pertaining to such reductions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595-96 (1991) (noting that implicit in the regulations pertaining to rating reductions is that a service-connected rating reduction is invalid if the procedures are not followed).

Therefore, the Board finds that the reduction from 30 percent to 10 percent for the Veteran's left knee disability was improper.  As outlined above, at a minimum, in order to effectuate a reduction, VA must provide the Veteran notice of the proposed reduction prior thereto.  In this case, the RO merely effectuated a reduction with no prior notice to the Veteran.  Accordingly, as the regulatory provisions governing reductions were not followed, the reductions were improper and are void ab initio.  Accordingly, an evaluation of 30 percent for the left knee disability is restored.  See 38 C.F.R. § 3.105(e).


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a low back disability is denied.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a left leg disability is granted.  

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for fibrocystic breast disease is granted.  

A 30 percent evaluation for the left knee disability is restored.


REMAND


Right Knee Disability and Left Leg Disability

In February 2011, the Veteran's VA rheumatologist stated that the Veteran's chronic knee pain from arthritis was distinct from fibromyalgia.  She opined that the left and right knee pain was related to injury in 1980, and that the right knee pain was due to osteoarthritis caused by altered gait related to left knee osteoarthritis.  As there is evidence suggesting that the claimed right knee disability is related to the service-connected left knee disability, the Board concludes that an opinion, including a discussion of the underlying rationale for such, must be sought regarding the etiology of the claimed right knee disability.

With respect to the claimed left leg disability, the record reflects that the Veteran complained of left lower leg pain during service, and was assessed with gastrocnemius strain.  Subsequent records include a 1988 X-ray report indicating moderate sclerosis of the left tibial plateau and a 2002 bone scan report suggestive of degenerative change; the provider indicated that the finding might be related to the reported history of stress fracture.  Because there is evidence of symptoms during service and current complaints referable to the Veteran's left leg, the Board finds that an examination is warranted to determine the etiology of any current left leg disability.

Fibromyalgia

An August 1994 VA rheumatology record indicates a provisional diagnosis of fibromyalgia syndrome.  Following examination, the provider indicated that the Veteran had a case of chronic and severe chondromalacia patella with severe hypermobility of the patella affecting the foot arch and possibly leading to severe back pain.  

A March 1997 VA record reflects an assessment of fibromyalgia.  

A January 1999 VA record indicates fibromyalgia type symptoms.  

During her November 2000 hearing, the Veteran asserted that she had fibromyalgia secondary to her in-service injuries.  

In November 2009, a VA physician opined that it was at least as likely as not that the Veteran's chronic back and knee pain were related to her injuries incurred during combat training in 1980.  She further opined that the fibromyalgia was caused and aggravated by her service-connected left knee condition.  

In January 2011, a VA physician reviewed the record, including the November 2009 statement by the VA provider, and concluded that there was no correlation of any in-service injury sustained and no rationale given for the 2009 opinion.  

In January 2014, a VA rheumatologist noted widespread tenderness.  He indicated that rheumatoid factor in June 2013 was negative.  The assessment was degenerative joint disease and osteoarthritis.  

A December 2014 VA rheumatology note indicates an impression of osteoarthritis of multiple joints to include the knees and lumbosacral spine, and secondary chronic pain syndrome.  

Initially, the Board notes that the record is unclear regarding whether a diagnosis of fibromyalgia is proper.  If so, there is evidence suggesting that such is related either to service or to service-connected disability.  However, the evidence of record is not adequate to resolve these questions.  Thus, an examination is necessary to determine the proper diagnosis for the Veteran's complaints as well as the etiology of any current diagnosis.  	

Bilateral Hearing Loss Disability

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran asserts that she sustained acoustic trauma during service, while training on a firing range.  She has stated that she participated in months of basic combat training, which included exposure to various weapons, including rifles, hand reads, and other weaponry such as machine guns.  

While the report of an initial enlistment audiogram is not of record, on Reserves enlistment in May 1986, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
5
0
0
0

On Reserves physical examination in December 1996, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
10
10
10
LEFT
20
10
10
0
10

On VA examination in October 2008, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
20
LEFT
10
10
10
5
20

Speech recognition scores were 84 percent on the right and 88 percent on the left.  

On VA examination in February 2009, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
15
LEFT
10
15
10
15
20

The examiner stated that only puretone thresholds should be used to evaluate the Veteran's hearing, as speech recognition testing was not considered reliable.  She indicated that the Veteran had difficulty attending to the testing.  She concluded that hearing was normal per VA guidelines.  She concluded that neither hearing loss nor tinnitus was related to service.  

On VA fee basis examination in July 2009, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
15
15
15
20

The examiner noted that speech recognition scores were 72 percent on the left and 80 percent on the right, but that reliability was only fair.  She noted that the Veteran was hesitant and inconsistent during that task.  The diagnoses were mild high frequency hearing loss bilaterally and bilateral tinnitus.    

On VA examination in January 2012, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
15
15
10
10
15

Speech discrimination scores were 96 percent bilaterally.  The examiner opined that hearing loss was not related to service.  He noted that hearing was normal on the left, and normal on the right through 6000 Hertz, with a mild loss at 8000 Hertz (which was non-disabling).  He concluded that it was less likely than not that hearing loss was caused by acoustic trauma during service.  He noted that he had reviewed the 1986, 1996, and 2008 test results, and that the 1986 test revealed normal hearing sensitivity bilaterally.  

Upon review of the record pertaining to this claim, the Board concludes that the VA examinations of record are not adequate for the purpose of deciding the claim.  Neither examiner provided a discussion of the rationale underlying their conclusions.  Moreover, neither accounted for the December 1997 Reserves examination report which indicated a puretone threshold on the right indicative of hearing loss disability, nor the speech recognition scores in October 2008 also indicating hearing loss disability.  These findings must be addressed by current examination.

Fibrocystic Breast Disease

As noted, the Veteran was seen during service for a lump on her left breast.  Records subsequent to service note other findings referable to the Veteran's breasts, and a diagnosis of fibrocystic breast disease was made by a VA provider in 1996.  In light of evidence documenting findings during service and in the years following service, the Board has determined that a VA examination is necessary to determine the nature of any current disability of the breasts and the etiology of such.  

The Board notes that further development and adjudication of the Veteran's claims may provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right knee and left leg disability.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Following review of the record and examination of the Veteran, the examiner should identify any currently present disability of the right knee and left leg.  With respect to any currently present disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such disability is related to any disease or injury in service.  The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such disability is related to the Veteran's service-connected left knee disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for a VA rheumatology examination to determine whether the Veteran has fibromyalgia, and if so, its etiology.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Following review of the record and examination of the Veteran, the examiner should indicate whether a diagnosis of fibromyalgia is appropriate.  If so, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any such is related to any disease or injury in service.  The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), such is related to the Veteran's service-connected left knee disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently hearing loss disability.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Following review of the record and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any currently present hearing loss disability is related to any disease or injury in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the record is required; however, the examiner's attention is directed to audiological findings in December 1996 and speech recognition test results recorded in October 2008, each showing hearing loss disability for VA compensation purposes.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present breast condition.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Following review of the record and examination of the Veteran, the examiner should identify any currently present condition or disease of the breasts.  With respect to any currently present condition, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that such is related to any disease or injury in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. .TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


